Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest “a robotic arm configured to manipulate the position of the infrared camera lens, the robotic arm extending from the hexapod platform and being coupled thereto so as to be continually oriented parallel to an orientation of the hexapod platform and to maintain the infrared camera lens continually oriented parallel to the orientation of the hexapod platform” in combination with other claimed elements.
Similar limitations are in independent claim 8.
Claims 2-7 and 9-12 are allowed because of their dependency from claims 1 and 8.
Discussion of prior art: US PGPUB 20180361590 teach a robotic arm 23 perpendicular to hexapod platform 22. It also does not have any proper motivation to combine with other references having an infrared lens and a collimator as required by other claim elements.
US PGPUB 20100010504 teaches slave hybrid-robot 125 includes a first robotic arm 220 and a second robotic arm 225 that can be attached to frame 210 and can further include a microscope/viewcone 230.  Still further, in some embodiments, first robotic arm 220 and second robotic arm 225 can include a parallel robot 235 (e.g., a Stewart platform, Stewart/Gough platform 
US PGPUB 20070279619 teach that the second robotic arm 44 is a robotic suction cup having an arm portion substantially parallel to the first surface 20a of the testing platform 20.  This facilitates the snatch of the lens modules 50 tested along a direction substantially parallel to the first surface 20a (Paragraph 30). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696